Exhibit 10.2

 

FIFTEENTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
the 12th day of August, 2005 by and among CECO GROUP, INC., CECO FILTERS, INC.,
AIR PURATOR CORPORATION, NEW BUSCH CO., INC., THE KIRK & BLUM MANUFACTURING
COMPANY, KBD/TECHNIC, INC. and CECO ABATEMENT SYSTEMS, INC. (the “Borrowers”),
and FIFTH THIRD BANK (“Fifth Third”), individually and as agent (in such
capacity, the “Agent”) (FIFTH THIRD replaces itself, PNC BANK, NATIONAL
ASSOCIATION (“PNC”) and JPMORGAN CHASE BANK, NA (“JPMC”) (successor by merger to
Bank One, NA, main office Columbus (“Bank One”)) as the “Banks” for all purposes
of the Credit Agreement, as subsequently amended).

 

BACKGROUND

 

A. PNC (then as Agent) the Banks and the Borrowers are parties to a Credit
Agreement dated as of December 7, 1999 (“Credit Agreement”) as amended by
Amendment to Credit Agreement, dated as of March 28, 2000, by Second Amendment
to Credit Agreement dated as of November 10, 2000, by Third Amendment to Credit
Agreement dated as of March 30, 2001, by Fourth Amendment to Credit Agreement
dated as of August 20, 2001, by Fifth Amendment to Credit Agreement dated as of
March 27, 2002, by Sixth Amendment to Credit Agreement dated as of May 14, 2002,
by Seventh Amendment to Credit Agreement dated as of November 13, 2002 and by
Eighth Amendment to Credit Agreement dated as of November 13, 2003.

 

B. The Banks, by separate Intercreditor Agreement, dated as of November 13, 2003
(“Intercreditor Agreement”), agreed to modify their positions so that from and
after that date Fifth Third was solely responsible for the Revolving Credit
Commitment and had no interest in the Term Loans (then and now, only Term Loan
A) and PNC and Bank One owned, on an equal basis, Term Loan A and Fifth Third
Bank became Agent for all purposes under the Credit Agreement, except for being
the mortgagee, pledgee or secured party under existing mortgages, pledges or
security agreements, given to secure the Loans made pursuant to the Amended
Credit Agreement, for which purpose PNC remains agent for the Banks.

 

C. Fifth Third (as Agent), the Banks and Borrowers further amended the Credit
Agreement by Ninth Amendment to Credit Agreement dated as of June 29, 2004, by
Tenth Amendment to Credit Agreement dated as of November 10, 2004, by Eleventh
Amendment to Credit Agreement dated as of December 31, 2004, by Twelfth
Amendment to Credit Agreement dated as of April 26, 2005, by Thirteenth
Amendment to Credit Agreement dated as of March 31, 2005 and by Fourteenth
Amendment to Credit Agreement dated as of June 30, 2005 (the Credit Agreement as
amended as set forth in Recital A and this Recital C and as herein amended, the
“Amended Credit Agreement”).

 

D. JPMC has become successor by merger to Bank One, NA.



--------------------------------------------------------------------------------

E. Fifth Third has acquired the interests of PNC and JPMC in Term Loan A by
Second Intercreditor Agreement dated as of immediately prior to the execution
and delivery of this Amendment.

 

F. Borrowers and Guarantors wish to amend the Amended Credit Agreement on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the legality and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Amended Credit Agreement.

 

2. Term Loan Extension and Payments.

 

(a) The outstanding principal balance of Term Loan A on the date hereof is
$3,141,170.00. The maturity date of Term Loan A is hereby extended to January 1,
2006, on or before which date the entire outstanding principal balance of Term
Loan A, together with all interest and other charges and amounts due with
respect to Term Loan A must be paid.

 

(b) Borrowers shall make payments of interest only on Term Loan A to Fifth
Third, monthly, in arrears, on the first day of each calendar month. Provided
there is no default under the Amended Credit Agreement, Borrowers will have no
obligation to make any principal payments on Term Loan A until January 1, 2006.

 

(c) Commencing on the date of this Amendment, the interest rate on Term Loan A
is reduced to Base Rate plus 5%.

 

3. Amendment to Credit Agreement. Beginning on the date of this Amendment,
Section 2.1(a)(y) of the Credit Agreement, as previously amended, is further
amended by deducting from the result of the calculation in Section 2.1(a)(y) of
the Credit Agreement, as previously amended, the outstanding principal balance
of Term Loan A on the date of such calculation. The foregoing notwithstanding,
the maximum amount of Revolving Credit Loans shall not exceed the lesser of the
amounts determined under Section 2.1(a)(x) or Section 2.1(a)(y) of the Credit
Agreement, both as previously amended and as herein amended. In addition, in the
event that the amount outstanding on the Revolving Credit Loan ever exceeds the
lesser of the amounts determined under Section 2.1(a)(x) or (y) of the Credit
Agreement. Borrowers shall be obligated to immediately reduce by payment to
Fifth Third the amount of the Revolving Credit Loan so that the amount of the
Revolving Credit Loan does not exceed the lesser of the amounts determined under
Section 2.1(a)(x) or (y) of the Credit Agreement.

 

4. Waiver. Fifth Third, as the sole remaining member of the Banks, hereby waives
the requirement that the Borrowers comply with the Financial Covenants as
provided in Section 6.1

 

2



--------------------------------------------------------------------------------

of the Amended Credit Agreement, as of June 30, 2005. The foregoing waiver shall
not waive the Borrowers’ obligations to comply with such Financial Covenants on
any other date or any other obligation of Borrowers under the Amended Credit
Agreement.

 

5. Amendment Fee. Upon execution of this Amendment, Borrowers shall pay to Fifth
Third an amendment fee of $2,500.

 

6. Amendment to the Loan Documents. All references to the Credit Agreement in
the Loan Documents and in any documents executed in connection therewith shall
be deemed to refer to the Credit Agreement as amended by this Amendment and all
prior amendments to the Credit Agreement.

 

7. Ratification of the Loan Documents. Notwithstanding anything to the contrary
herein contained or any claims of the parties to the contrary, the Agent, Fifth
Third, as the sole remaining member of the Banks, and the Borrowers agree that
the Loan Documents and each of the documents executed in connection therewith
are in full force and effect and each such document shall remain in full force
and effect, as further amended by this Amendment, and each of the Borrowers
hereby ratifies and confirms its obligations thereunder.

 

8. Representations and Warranties.

 

(a) Each Borrower hereby certifies that (i) the representations and warranties
of such Borrower in the Credit Agreement as previously amended, are true and
correct in all material respects as of the date hereof, as if made on the date
hereof, provided that, for purposes of this Amendment, only: (x) the
representations and warranties made in Section 3.1(a) and (b) and 3.21 of the
Amended Credit Agreement shall relate to the most recent financial statements of
the type referred to therein which have been given by the Borrowers to the Banks
(but the foregoing shall not be a waiver of any Default or Event of Default
based on any representation or warranty made by the Borrowers in the Credit
Agreement or any amendment thereof prior to this Amendment, being untrue at the
time made, or for any breach of any covenant contained in the Credit Agreement,
as amended prior to the date of this Amendment); (y) the representations and
warranties made in Section 3.1(c) of the Amended Credit Agreement shall be made
as of the date of this Amendment and not as of the Closing Date; and (z) the
representations and warranties made in Section 3.2 of the Amended Credit
Agreement shall refer to Material Adverse Effect since the last audited
consolidated financial statements of the Borrowers provided to the Banks by the
Borrowers, instead of since September 30, 1999 (but the foregoing shall not be a
waiver of any Default or Event of Default based on any representation or
warranty made by the Borrowers in the Credit Agreement or any amendment thereof
prior to this Amendment, being untrue at the time made, or for any breach of any
covenant contained in the Credit Agreement, as amended prior to the date of this
Amendment); and (ii) no Event of Default and no event which could become an
Event of Default with the passage of time or the giving of notice, or both,
under the Credit Agreement or the other Loan Documents exists on the date
hereof.

 

3



--------------------------------------------------------------------------------

(b) Each Borrower further represents that it has all the requisite power and
authority to enter into and to perform its obligations under this Amendment, and
that the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action and will not violate or constitute a default
under any provision of any applicable law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect or of
the Articles of Incorporation or by-laws of such Borrower, or of any indenture,
note, loan or credit agreement, license or any other agreement, lease or
instrument to which such Borrower is a party or by which such Borrower or any of
its properties are bound.

 

(c) Each Borrower also further represents that its obligation to repay the
Loans, together with all interest accrued thereon, is absolute and
unconditional, and there exists no right of set off or recoupment, counterclaim
or defense of any nature whatsoever to payment of the Loans, and each Borrower
further represents that the Agents and Banks have fully performed all of their
respective obligations under the Loan Documents through the date of this
Amendment.

 

(d) Each Borrower also further represents that there have been no changes to the
Articles of Incorporation, by-laws or other organizational documents of each
such Borrower since the most recent date true and correct copies thereof were
delivered to the Agent.

 

9. Conditions Precedent. The effectiveness of the waiver set forth herein is
subject to the fulfillment, to the satisfaction of Fifth Third and its counsel,
of the following conditions precedent:

 

(a) The Borrowers shall have delivered to Fifth Third the following, all of
which shall be in form and substance satisfactory to the Banks and shall be duly
completed and executed:

 

(i) This Amendment and the consents of the Guarantors and the Subordinated
Creditors as attached hereto; and

 

(ii) Such additional documents, certificates and information as Fifth Third may
require pursuant to the terms hereof or otherwise reasonably request.

 

(b) After giving effect to the amendments contained herein, the representations
and warranties set forth in the Amended Credit Agreement shall be true and
correct on and as of the date hereof.

 

(c) After giving effect to the amendments contained herein, no Event of Default
hereunder, and no event which, with the passage of time or the giving of notice,
or both, would become such an Event of Default shall have occurred and be
continuing as of the date hereof.

 

4



--------------------------------------------------------------------------------

(d) The Borrowers shall have paid the amendment fee as provided in paragraph 5
hereof and the reasonable fees and disbursements of the Banks’ counsel incurred
in connection with this Amendment.

 

10. No Waiver. This Amendment and anything contained herein or provided for
herein do not and shall not be deemed to constitute a waiver by the Agent or
Fifth Third of any Event of Default, or of any event which with the passage of
time or the giving of notice or both would constitute an Event of Default, nor
does it obligate the Agent or Fifth Third to agree to any further modifications
to the Amended Credit Agreement or any other Loan Document or constitute a
waiver of any of the Agent’s or the Banks’ other rights or remedies. All of the
terms of the Credit Agreement as previously amended and as amended herein remain
in full force and effect without any modification.

 

11. Waiver and Release. The Borrowers each on behalf of themselves, their
agents, employees, officers, directors, successors and assigns, do hereby waive
and release Agent and Banks, their agents, employees, officers, directors,
affiliates, parents, successors and assigns, from any claims arising from or
related to administration of the Amended Credit Agreement and the Loan Documents
and any course of dealing among the parties not in compliance with those
agreements from the inception of the Credit Agreement whether known or unknown
through the date of execution and delivery of this Amendment.

 

12. Effective Date. The parties hereto agree that this Amendment shall for all
purposes be deemed to be effective as of the date set forth in the first
paragraph of this Amendment (the “effective date”) and for all purposes the
Amended Credit Agreement shall be deemed to have been amended as of such date to
reflect the amendments to the Credit Agreement set forth in herein, even though
this Amendment is executed after such date.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

CECO GROUP, INC.

By:

   

Name:

 

Dennis W. Blazer

Title:

 

Chief Financial Officer

CECO FILTERS, INC.

By:

   

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

 

5



--------------------------------------------------------------------------------

AIR PURATOR CORPORATION

By:

   

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

NEW BUSCH CO., INC.

By:

   

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

THE KIRK & BLUM MANUFACTURING COMPANY

By:

   

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

KBD/TECHNIC, INC.

By:

   

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

CECO ABATEMENT SYSTEMS, INC.

By:

   

Name:

 

Dennis W. Blazer

Title:

 

Treasurer

FIFTH THIRD BANK, as Agent and as the last remaining member of the Banks

By:

   

Name:

   

Title:

   

 

6



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT

 

By Corporate Guaranty, dated December 7, 1999 (the “Guaranty”), the undersigned
(the “Guarantor”) guaranteed to the Agent and the Banks, subject to the terms
and conditions set forth therein, the prompt payment and performance of all of
the Obligations (as defined therein). The Guarantor consents to the Borrowers’
execution of the foregoing Fifteenth Amendment to Credit Agreement and to all
documents referred to therein. The Guarantor hereby acknowledges and agrees that
the Guaranty remains unaltered and in full force and effect and is hereby
ratified and confirmed in all respects.

 

CECO ENVIRONMENTAL CORP.

By:

   

Name:

 

Phillip DeZwirek

Title:

 

Chairman, CEO

 

7



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT

 

By Guaranty Agreement, dated April 26, 2005 (the “Guaranty”), the undersigned
(the “Guarantor”) guaranteed to Fifth Third, subject to the terms and conditions
set forth therein, the prompt payment and performance of all of the Obligations
(as defined therein). The Guarantor consents to the Borrowers’ execution of the
foregoing Fifteenth Amendment to Credit Agreement and to all documents referred
to therein. The Guarantor hereby acknowledges and agrees that the Guaranty
remains unaltered and in full force and effect and is hereby ratified and
confirmed in all respects.

 

  Phillip DeZwirek

 

8



--------------------------------------------------------------------------------

SUBORDINATED CREDITOR’S CONSENT

 

The undersigned (the “Subordinated Creditor”) is a party to the Subordination
Agreement with the Agent and the Banks and other subordinated creditors, dated
December 7, 1999 (the “Subordination Agreement”). The Subordinated Creditor
consents to the Borrowers’ execution of the foregoing Fifteenth Amendment to
Credit Agreement and to all documents referred to therein. The Subordinated
Creditor hereby acknowledges and agrees that the Subordination Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed in
all respects.

 

GREEN DIAMOND OIL CORP.

By:

   

Name:

 

Phillip DeZwirek

Title:

 

President

 

9



--------------------------------------------------------------------------------

SUBORDINATED CREDITOR’S CONSENT

 

The undersigned (the “Subordinated Creditor”) is a party to the Subordination
Agreement with the Agent and the Banks and other subordinated creditors, dated
December 7, 1999 (the “Subordination Agreement”). The Subordinated Creditor
consents to the Borrowers’ execution of the foregoing Fifteenth Amendment to
Credit Agreement and to all documents referred to therein. The Subordinated
Creditor hereby acknowledges and agrees that the Subordination Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed in
all respects.

 

ICS TRUSTEE SERVICES, LTD.

By:

   

Name:

   

Title:

   

 

10



--------------------------------------------------------------------------------

SUBORDINATED CREDITOR’S CONSENT

 

The undersigned (the “Subordinated Creditor”) is a party to the Subordination
Agreement with the Agent and the Banks and other subordinated creditors, dated
December 7, 1999 (the “Subordination Agreement”). The Subordinated Creditor
consents to the Borrowers’ execution of the foregoing Fifteenth Amendment to
Credit Agreement and to all documents referred to therein. The Subordinated
Creditor hereby acknowledges and agrees that the Subordination Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed in
all respects.

 

HARVEY SANDLER

 

 

11